COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-194-CV
  
  
PHILLIP K. POTEET, INDIVIDUALLY AND                                  APPELLANT
AS NEXT FRIEND FOR JEFFREY POTEET,
A MINOR
  
V.
  
HENRY LUCIO AND COLIN J. SULLIVAN                                   APPELLEES
  
  
------------
 
FROM THE 367TH DISTRICT COURT OF DENTON COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Appellant 
Phillip K. Poteet, individually and as next friend of Jeffrey Poteet, appeals 
from an order granting summary judgment in favor of appellees Henry Lucio and 
Colin J. Sullivan. Appellees filed a motion to dismiss the appeal for lack of 
jurisdiction, claiming that the order is not a final judgment because it does 
not dispose of all parties to the case. Appellants filed a response, asserting 
that the order is final as to them.
        Generally, 
a party may appeal only from a final judgment.2  
To be final and appealable, a judgment must dispose of all issues and parties in 
a case. See Lehman v. Har-Con Corp., 39 S.W.3d 191, 192-93 (Tex. 2001); Mafrige 
v. Ross, 866 S.W.2d 590, 591-92 (Tex. 1993). The order appellants appeal 
from disposes of all claims against appellants, but does not dispose of the 
claims against twelve other named defendants. The trial court has not entered a 
severance order in this case. Therefore, because there is no final appealable 
order before us, we grant appellees’ motion and dismiss this appeal for want 
of jurisdiction. See Tex. R. App. 
P. 42.3(a).
  
 
                                                          PER 
CURIAM
  
 
PANEL D:   GARDNER, 
WALKER, and MCCOY, JJ.
 
DELIVERED: August 19, 2004


NOTES
1.  See Tex. R. App. P. 47.4.
2.  Certain interlocutory orders 
may also be appealed; however, none of those exceptions to the general rule are 
applicable to this case.